       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 1 of 16




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                   CIVIL ACTION

             Plaintiff

      v.

SUSQUEHANNA COUNTY


             Defendant                         No. 3:17-CV-2183-MEM

           BRIEF IN OPPOSITION TO DEFENDANT’S MOTION
                     FOR SUMMARY JUDGMENT

                                       Facts

       On November 29, 2017, the Plaintiff filed his complaint against the

Defendants. The complaint presents the following causes of action: Count I –

Title VII/Retaliation; Count II – Title VII/Discrimination/Hostile Work

Environment; Count III – PA Human Relations Act/Retaliation; and Count IV –

PA Human Relations Act/Hostile Work Environment.

      The Plaintiff was Acting Chief Clerk and Director of Public Safety for

Susquehanna County. He then became Chief Clerk/Director of Public Safety.

Stoud was then demoted to Deputy Chief Clerk while maintaining the Director of

Public Safety position. He then took a position in the District Attorney’s Office as

county detective while again maintaining the Public Safety position.



                                         1
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 2 of 16




      In short, the Plaintiff alleges that after he was made aware of inappropriate

conduct by a subordinate and reported the same to the Defendant Commissioners,

he was subjected to increasing and pervasive harassment and retaliation by the

Defendant Commissioners.

      The retaliatory and harassing actions against Plaintiff included, but were not

limited to, personal and derogatory comments made against him by Defendant

Commissioner Arnold and Defendant Commissioners Arnold and Warren

undermining his authority as Chief Clerk.

      In June 2016, Plaintiff was demoted from the position of Director of Public

Safety/Chief Clerk to Director of Public Safety/Deputy Chief Clerk. Plaintiff did

not want to be demoted to Deputy and wanted to keep his title and responsibilities.

      Stoud then took the position of Chief Detective for Susquehanna County

working in the District Attorney’s Office. As part of a meritless witch hunt

directed by Commissioner Arnold, Stoud was suspended from his position as Chief

Detective while an investigation took place – an investigation that result in no

findings against Stoud.

                            QUESTION PRESENTED

      Question Presented: Whether Defendant’s Motion for Summary Judgment

should be denied because the Plaintiff suffered a tangible employment action.

      Suggested Answer: In the affirmative.


                                          2
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 3 of 16




      Question Presented: Whether Defendant’s Motion for Summary Judgment

should be denied because a causal connection between the hostile work

environment and Plaintiff’s report of sexual harassment exists

      Suggested Answer: In the affirmative.

      Question Presented: Whether Defendant’s Motion for Summary Judgment

should be denied because the Plaintiff was constructively discharged.

      Suggested Answer: In the affirmative.

                                   ARGUMENT

         LEGAL STANDARD TO GRANT SUMMARY JUDGMENT

      Fed.R.Civ.P. 56(c) provides that summary judgment may be granted if,

drawing all inferences in favor of the non-moving party, “the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” An issue is

genuine if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). In

Anderson, the Court explained that the judge’s role when adjudicating a motion for

summary judgment is not himself to weigh the evidence and determine the truth of

the matter, but to determine whether there is a genuine issue for trial. Id. at 249.

In making this determination, a court is to draw all reasonable inferences in favor


                                           3
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 4 of 16




of the non-moving party. Berner Int’l Corp. v. Mars Sales Co., 987 F.2d 975, 978

(3d Cir. 1993).

      Because a dispute over material facts, explained below, exists between the

parties, summary judgment is not appropriate.

  THE PLAINTIFF SUFFERED AN ADVERSE EMPLOYMENT ACTION
   AND THE DISCRIMINATION WAS PERVASIVE AND REGULAR

      In order to establish a hostile work environment claim, a Plaintiff must show

that (1) she suffered intentional discrimination because of a protected

characteristic; (2) the discrimination was pervasive and regular; (3) it detrimentally

affected her; (4) it would have detrimentally affected a reasonable person of the

same protected class in her position; and (5) there’s a basis for vicarious liability.

Cardenas v. Massey, 269 F.3d 251, 260 (3d Cir 2001); Jensen v. Potter, 435 F.3d

444, 448 (3d Cir. 2006).

      Under Title VII, an adverse employment action may include something less

than discharge, such as a demotion or job transfer, even without a loss of pay or

benefits. Jones v. School Dist., 198 F.3d 403. 411-12 (3d Cir. 1999).

      Here, the Plaintiff suffered an adverse employment action under the law.

Specifically, in his deposition, the Plaintiff testified that as a result of his demotion

to Deputy Clerk, he lost responsibilities. (See Plaintiff’s deposition attached hereto

and incorporated herein as Exhibit A at p. 32). Under the law, this demotion and

loss of responsibilities qualifies as an adverse employment action under Title VII.
                                            4
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 5 of 16




      To prove a hostile work environment claim, a Plaintiff must show, inter alia,

that his workplace was permeated with discriminatory intimidation, ridicule, and

insult that is sufficiently severe or pervasive to alter the conditions of his

employment and create an abusive working environment. Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 116 (2002). Factors which may indicate a hostile

work environment include the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating; and whether it

unreasonably interferes with an employee’s work performance. Harris v. Forklift

Systems, Inc., 510 U.S. 17, 23 (1993). In assessing the severity of alleged

discriminatory treatment, the court must consider the totality of the circumstances.

Caver v. City of Trenton, 420 F.3d 243, 262-63 (3d Cir. 2005).

      If supervisors create the hostile working environment, the employer is

strictly liable. Jensen, 435 F.3d at 448.

      Here, the harassment was frequent, severe, pervasive, and humiliating.

Plaintiff testified from the early part of 2016 to May of 2016 he was subject to

scrutiny, harassment, and retaliation. (Stoud Deposition at p.16). This conduct by

Commissioners Arnold and Warren continued unabated and got progressively

worse over time. (Stoud Deposition at p.16). This included Arnold making

comments to Plaintiff’s subordinates about Plaintiff and his deputy having an

affair. (Stoud Deposition at p.19). Arnold’s actions went so far as Arnold stating


                                            5
         Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 6 of 16




she wanted to fire the Plaintiff and her stating she wanted to break up the Plaintiff

and his deputy to save their marriages. (Stoud Deposition at p.20). Commissioner

Arnold’s improper conduct continued after Stoud left for a position in the District

Attorney’s Office. (Stoud Deposition at p.33).

         The depositions of the Susquehanna County Commissioners corroborate the

Plaintiff’s claims.

         In her deposition, Commissioner Warren testified that the harassment was

constant. (See Commissioner Warren’s deposition attached hereto and

incorporated herein as Exhibit B at p. 17). Commissioner Warren also testified

that Commissioner Arnold alleged an affair between the Plaintiff and his

subordinate. (Warren Deposition at p.19). Warren admitted that the rumors of an

affair perpetuated by Arnold undermined Stoud’s authority and credibility.

(Warren Deposition at p. 37-38).

         Commissioner Warren testified that Commissioner Arnold was warned to

stop spreading the rumor of the affair (Warren Deposition at p. 41-42). Warren

also testified that when Stoud was demoted to Deputy Clerk, he lost supervisory

duties. (Warren Deposition at p. 41). She went on to state that Arnold wanted to

remove as many responsibilities from Stoud as she could. (Warren Deposition at

p.44).




                                          6
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 7 of 16




      Outrageously, Commissioner Arnold testified that she spread the rumor of

an affair between Plaintiff and his deputy with others, including the two other

Commissioners and other county employees. (See Commissioner Arnold’s

deposition attached hereto and incorporated herein as Exhibit C at p. 37-38). She

admitted that her actions in spreading the rumor undermined Stoud’s authority as

Chief Clerk. (Arnold Deposition at p. 39). She further admitted to wanting to

remove responsibilities from Stoud, which she ultimately did. (Arnold Deposition

at p. 48-49). Finally, she testified as to an incident between Stoud and a female

employee in which, even though that employee was wrong, Arnold remarked, “us

girls need to stick together.” (Arnold Deposition at p. 53).

      Commissioner Hall also testified that Arnold had insinuated the Plaintiff and

McNamara were having an affair and that he told Commissioner Arnold to stop her

behavior because it was wrong. (See Commissioner Hall’s deposition attached

hereto and incorporated herein as Exhibit D at p. 27 and 41). Hall stated that

Arnold told him (and Hall then told Stoud) that Arnold believed she had to break

up Stoud and McNamara to save Stoud’s marriage. (Hall Deposition at p. 36).

      Hall also testified that Arnold had a personal animus against Stoud. (Hall

Deposition p. 17-18), and that Arnold, early in her tenure, told the County HR

Director she wanted to fire him. (Hall Deposition at p. 18). Further,

Commissioner Hall testified that, against the County Solicitor’s advice,


                                          7
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 8 of 16




Commissioners Warren and Hall agreed to retrieve Stoud’s work emails. (Hall

Deposition at p. 45). This led to unfounded allegations against Stoud that caused

him to be suspended from his position in the District Attorney’s Office pending an

investigation, which included a criminal investigation. (Hall Deposition at p. 48).

      Stoud was cleared in both the criminal and administrative investigations.

This would be expected as Stoud served over 20 years with the Pennsylvania State

Police earning the rank of Corporal and had an impeccable record.

      As is clear from the above, the harassment was severe and frequent. This

included the spreading of a rumor about the Plaintiff having an affair with a

subordinate, which would certainly undermine Plaintiff’s credibility.

      A CAUSAL CONNECTION BETWEEN THE HOSTILE WORK
       ENVIRONMENT AND PLAINTIFF’S REPORT OF SEXUAL
                    HARASSMENT EXISTS

      To assert a Title VII retaliation claim, the Plaintiff must show (1) he

engaged in activity protected by Title VII; (2) the employer took an adverse

employment action against him; and (3) there was a causal connection between

Plaintiff’s participation in the protected activity and the adverse employment

action. Moore v. City of Phila., 461 F.3d 331,340-41 (3d Cir. 2006).

      Title VII’s anti-retaliation provision forbids an employer from

discriminating against any employee because he opposed any practice made an

unlawful employment practice by Title VII or because he made a charge, testified,


                                          8
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 9 of 16




assisted, or participated in any manner in an investigation, proceeding or hearing

under Title VII. 42 U.S.C. § 2000e-3(a). Acts of retaliation qualify as adverse

employment actions if they might have dissuaded a reasonable worker from

making or supporting a charge of discrimination. Moore, supra at 341. For

purposes of discrimination claims under Title VII, an adverse employment action

may include something less than discharge, such as a demotion or job transfer,

even without a loss of pay or benefits. Jones v. School Dist., 198 F.3d 403. 411-12

(3d Cir. 1999).

      Protected activity may include participation in a Title VII investigation,

proceeding, or hearing by making a charge, testifying or otherwise assisting. See,

Robinson v. Southeastern Pa. Trans. Auth., 982 F.2d 892, 896 n.4 (3d Cir. 1993).

      To establish an adverse employment action, a plaintiff must demonstrate that

the defendant’s conduct had some material, employment-related impact. Robinson

v. City of Pittsburgh, 120 F.3d 1286, 1300-01 (3d Cir. 1997). Retaliatory conduct

must be serious and tangible enough to alter an employee’s compensation, terms,

conditions, or privileges of employment. Id. at 1300.

      Here, the Plaintiff suffered an adverse employment action under the law.

Specifically, in his deposition, Plaintiff testified that he was demoted to Deputy

Clerk and lost job responsibilities. (Stoud Deposition at p. 32). Under the law, this

demotion qualifies as an adverse employment action under Title VII.


                                          9
      Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 10 of 16




      A plaintiff must establish a causal connection between his participation in a

protected activity and the adverse employment action he suffered. Evidence of

temporal proximity, a pattern of ongoing antagonism, or other types of

circumstantial evidence supporting the inference may support an inference of

casual connection. Farrell v. Planters Lifesavers Co., 206 F.3d 271, 280-81 (3d

Cir. 2000).

      Here, Plaintiff testified that once he investigated the complaint about

Richard Ely, scrutiny, harassment, and retaliation began. Stoud testified that

Commissioner Hall indicated Commissioner Arnold’s actions stemmed from the

Ely matter. (Stoud Deposition at p. 17-18). This conduct snowballed to

Commissioner Arnold insinuating and outright stating Plaintiff was having an

affair with his deputy. Even Commissioner Hall’s deposition makes clear that the

retaliatory conduct continued throughout 2016.

      The record makes absolutely no reference to any harassing or retaliatory

conduct prior to Plaintiff investigating McNamara’s complaint. The conduct at

issue all began after McNamara made the complaint about Ely. The record

establishes a temporal proximity and a pattern of ongoing antagonism.

      Defendant argues that the Plaintiff’s demotion to Deputy Chief Clerk was a

voluntary choice. This is without merit. As outlined in detail above, the Plaintiff

was subjected to six months of harassment and retaliatory conduct by


                                         10
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 11 of 16




Commissioners Arnold and Warren. Stoud did not want to be demoted to Deputy

and wanted to keep his title and responsibilities.

      Furthermore, the Defendant’s own Solicitor sent a letter on November 1,

2016 stating Commissioner Arnold’s actions towards Stoud were “retaliatory and

created a hostile work environment” and directed Commissioner Arnold to cease

and desist from communication with Stoud that could be deemed “unprofessional,

hostile or retaliatory.” (See Solicitor Giangrieco’s letter attached hereto and

incorporated herein as Exhibit E).

      Once the defendant offers evidence of evidence of legitimate reasons for the

adverse employment actions, plaintiff is given an opportunity to demonstrate that

the reasons offered are pretextual. See, Jones, 198 F.3d at 410. The plaintiff may,

but need not, introduce new evidence to carry this burden. The court may still

consider the evidence establishing the plaintiff’s prima facie case and inferences

properly drawn therefrom on the issue of whether the defendant’s explanation is

pretextual. Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000).

The court must determine whether the plaintiff provided evidence sufficient for a

jury to conclude that the defendant’s stated reasons for the adverse employment

actions were actually a pretext for retaliation. See, Jones, 198 F.3d at 413. A

plaintiff will defeat a motion for summary judgment if she can point to evidence

from which the factfinder could reasonably either: (1) not believe the employer’s


                                          11
          Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 12 of 16




stated reasons; or (2) believe that invidious retaliation was more likely the

employer’s motivation. Id.

          It is submitted that the reasons offered by the Defendant for the adverse

employment action is merely pretextual. The evidence in the matter indicates as

much. Therefore, it is submitted that evidence exists from which the factfinder

could either not believe the Defendant’s stated reasons or believe that retaliation

was more likely the Defendant’s motivation. This is enough then to defeat the

Defendant’s Motion for Summary Judgment as a genuine issue of material fact

exists.

          A recent decision out of the Fourth Circuit in Parker v. Reema Consulting

Services, No. 18-1206 (4th Cir. Feb. 8, 2019) is both persuasive upon this Court

and relevant to this matter. In Parker, the Court held that employers may be liable

under Title VII of the Civil Rights Act for failing to effectively address and stop

gossip and rumors of an alleged sexual relationship between a female employee

and a male supervisor.

          Two weeks after a female employee’s promotion, male employees began

circulating false rumors that she obtained her position because of a sexual

relationship with a high-ranking male manager. That manager also allegedly

participated in spreading the rumor by holding a meeting where the rumor was

discussed.


                                            12
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 13 of 16




      The Parker Court held that Parker sufficiently alleged a hostile work

environment based on sex, and that complaints about such harassment were

protected activity for the purpose of a retaliation claim.

      Here, we have a supervisor of the Plaintiff’s, Commissioner Arnold, who

testified in her deposition that she herself spread a rumor that the Plaintiff was

having an affair with a co-worker/supervisor. Commissioner Arnold testified that

she spread the rumor by telling both the other two Susquehanna County

Commissioners and other Susquehanna County employees. (Arnold Deposition at

p. 37-38).

      Rather than attempting to stop the gossip and rumors surrounding the

Plaintiff and her co-worker/supervisor, Commissioner Arnold took an active role to

perpetuate the gossip and rumors. Due to this outrageous conduct, it is submitted

that summary judgment is not appropriate in this matter and the Defendant’s

motion be denied.

        THE PLAINTIFF WAS CONSTRUCTIVELY DISCHARGED

      A constructive discharge occurs when working conditions are so intolerable

that a reasonable employee is forced to resign. DiFiore v. CSL Behring, LLC, 879

F.3d 71 (3d Cir. 2018). Constructive discharge essentially occurs when the

employer permitted conditions so unpleasant or difficult that a reasonable person




                                          13
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 14 of 16




would have felt compelled to resign. Wiest v. Tyco Electronics Corp., 812 F.3d

319, 331 (3d Cir. 2016).

      An objective test is used to determine whether an employee can recover on

claim of constructive discharge. Duffy v. Paper Magic Group, Inc., 265 F.3d 163,

167 (3d Cir. 2001). Factors relevant to this issue are whether the employer 1)

threatened the employee with discharge or urged or suggested that the employee

resign or retire; 2) demoted the employee, 3) reduced the employee’s pay or

benefits; 4) involuntarily transferred the employee to a less desirable position; 5)

altered job responsibilities; or 6) gave unsatisfactory job evaluations. Clowes v.

Allegheny Valley Hosp., 991 F.2d 1159, 1161 (3d Cir. 1993).

      The harassing and retaliatory conduct Plaintiff faced after investigating

McNamara’s complaint about Ely has been well documented above, including

Commissioner Arnold spreading rumors of an affair. Plaintiff was then demoted to

Deputy Chief Clerk with a loss of responsibilities.

      Plaintiff testified that the working environment under Commissioners

Warren and Arnold was too toxic to stay even as Deputy Clerk, which led to the

transfer to the District Attorney’s Office. (Stoud Deposition at p. 34-35). Arnold’s

wrath followed Stoud to the District Attorney’s Office, as when a new District

Attorney friendly with Commissioner Arnold took office, Arnold began appearing

in the District Attorney’s Office. (Stoud Deposition at p. 36-37). Stoud felt that


                                          14
       Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 15 of 16




given the close association and Arnold’s influence, it was best he leave his position

at the District Attorney’s Office. (Id.)

      Based on the intolerable and toxic working conditions created by

Commissioners Warren and Arnold, Plaintiff had no other option than to transfer to

the District Attorney’s Office with reduced responsibilities. Any reasonable

person would have felt compelled to transfer out of that environment if working

under these unpleasant and difficult conditions. Furthermore, the threat of a

termination loomed as it was likely the votes existed to carry out such an act.

                                  CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Summary Judgment must

be denied.

                                                Respectfully Submitted:


                                                /s/ Gerard M. Karam, Esquire
                                                Gerard M. Karam, Esquire
                                                Atty. ID# PA 49625


                                                /s/ Christopher J. Szewczyk, Esquire
                                                Christopher J. Szewczyk, Esquire
                                                Atty. ID # PA 306689
                                                Mazzoni, Karam, Petorak, and
                                                Valvano
                                                321 Spruce Street
                                                Suite 201
                                                Scranton, PA 18503
                                                P: (570) 348-0776
                                                F: (570) 348-2755

                                           15
      Case 3:17-cv-02183-MEM Document 46 Filed 05/21/19 Page 16 of 16




                         CERTIFICATE OF SERVICE


      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

21st day of May, 2019.




                                             /s/ Gerard M. Karam, Esquire
                                             Gerard M. Karam, Esquire




                                        16
